DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Drawings
3.	The corrected or substitute drawings were received on 07 April 2020. These drawings are acceptable.
Information Disclosure Statement
4.	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) Form PTO-1449, filed 04/07/2020, 06/10/2021. The information disclosed therein was considered.
Allowance
5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. 
	Per claim 1 (and its dependent claims 2-10), there is no teaching, suggestion, or motivation for combination in the prior art to an integrated circuit comprising: an operational amplifier comprising: a first input for receiving a reference voltage, a second input for receiving a feedback voltage, a third input for receiving a compensation current, and an output for outputting an output voltage; and an output transistor comprising: a first terminal coupled to the output of the operational amplifier and configured to provide the output voltage as a target voltage, and a second terminal coupled to the second input of the operational amplifier and 
Per claim 11 (and its dependent claims 12-19), there is no teaching, suggestion, or motivation for combination in the prior art to A memory device comprising: a memory cell array comprising a plurality of memory cells; a plurality of memory cell lines connecting respective lines of memory cells in the memory cell array; and a bit line voltage generating circuit configured to provide a clamping voltage to at least one of the memory cell lines, the bit line voltage generating circuit comprising: an operational amplifier configured to receive a reference voltage, a feedback voltage, and a compensation current and output an output voltage, and an output transistor coupled to the operational amplifier and configured to provide a terminal voltage as the feedback voltage to the operation amplifier and to provide the output voltage as a target voltage, the clamping voltage being associated with the target voltage, wherein the operational amplifier is configured to be unbalanced such that the terminal voltage is smaller than the reference voltage, and the compensation current is configured to compensate the operational amplifier such that the clamping voltage is substantially constant.
	Per claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to a method of managing a bit line voltage generating circuit, the method comprising: receiving, by an operational amplifier in the bit line voltage generating circuit, a bandgap reference voltage, a feedback voltage, and a compensation current, the bandgap reference voltage being constant; providing, by the operational amplifier, an output voltage to a gate terminal of an output transistor in the bit line voltage generating circuit; providing, by the output transistor, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825